DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 16/429,726 06/03/2019 PAT 10864186
16/429,726 is a CON of 15/392,370 12/28/2016 PAT 10307390
15/392,370 is a CON of 14/404,773 12/01/2014 PAT 9567405
14/404,773 is a 371 of PCT/GB2013/051458 05/31/2013

This office action is in response to Applicant’s amendment submitted June 21, 2022.  Claims 2-20 are pending.
Applicant’s amendment is sufficient to overcome the rejection of claims 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The terminal disclaimer filed June 21, 2022 has been accepted.  All double patenting rejections made in the previous office action are withdrawn.
The following rejections of record are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 11-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Synthesis 2011, No. 24, pp 3991-3996, cited on IDS) in view of Holland (Tetrahedron: Asymmetry Vol. 6, No. 7, pp. 1569-1574, 1995, cited on IDS).
Chen teaches the following reactions (page 3993, Scheme 6) 

    PNG
    media_image1.png
    336
    762
    media_image1.png
    Greyscale

Step d was carried out using carbon disulfide, the base triethylamine, and the solvent THF, at 0°C to room temperature, for 90 minutes.  Triethylamine was added to a solution of compound 12 in anhydrous THF, the mixture was cooled to 0°C, then CS2 was added.  The product was purified by column chromatography for 98% purity by HPLC.  See page 3995, last paragraph.  Sulforaphane was purified by column chromatography for 99% purity by HPLC.  See page 3996, last paragraph.
	This method differs from the method recited in claim 2 because step (ii) is not carried out in an aqueous solvent.
	Holland teaches a method where sulforaphane is prepared by oxidizing the corresponding thioether in an aqueous medium.  See page 1570.  The reactions were done at 27°C.  See page 1573.  Oxidation occurs in Holland’s process, so an oxidizing agent was necessarily present. The oxidizing agent in Holland’s process is water in the presence of an enzyme.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Chen’s process such that the last step was carried out in an aqueous medium as taught by Holland.  Substitution of one set of reaction conditions for the other would result in the claimed process, and the results would have been predictable because the starting materials and products are the same in either method.  Holland’s process has the further advantage that it results in a chiral product.  See the Holland abstract.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Chen’s reaction at a temperature below 0°C.  Chen teaches the reaction at 0°C, and the skilled artisan would optimize the reaction conditions using routine experimentation to maximize yield and minimize byproducts.  
	Claims 14-16 are included in this rejection because the catalyst is optional.  Claim 17 requires that the catalyst is present, so it is not included in this rejection.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Holland’s reaction at a temperature below 25°C.  Holland teaches the reaction at 27°C, and the skilled artisan would optimize the reaction conditions using routine experimentation to maximize yield and minimize byproducts.  
Response to Arguments
Applicant argues that the skilled artisan would not combine Chen and Holland because Holland’s process is inferior to Chen’s process, because the current claims do not require forming a chiral product, and because allyl isothiocyanate is unstable in water.  MPEP 2143 states that to reject a claim based on simple substitution of one known element for another to obtain predictable results, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  In this instance, Chen contained a method which differed from the claimed method by the substitution of one step with another step (1).  The substituted step and its function were known in the art, as taught by Holland (2).  The skilled artisan could have substituted one method step for another, and the results of the substitution would have been predictable because Holland teaches a successful reaction.  Holland’s method takes longer and provides a lower yield, but the reaction is predictable and the art does not teach away from combining them.  A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use (MPEP 2145).  The stability of allyl isothiocyanate in water is not relevant, because allyl isothiocyanate is not the compound used by Holland and Holland teaches that the reaction in water is successful.  The claims do not require a chiral product, but they do not exclude one.
Applicant argues that the skilled artisan would not substitute Holland’s aqueous solvent for the combination of dichloromethane and MCPBA used in Chen.  The examiner agrees that the skilled artisan would not simply have substituted water for Chen’s solvent.  The rejection does not propose that the skilled artisan would have performed Chen’s reaction in water, but that the skilled artisan would have substituted Holland’s reaction for Chen’s reaction.

Claims 3-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Holland as applied to claims 2, 9, 11-12, 14-16, 18, and 20 above, and further in view of Li (J. Org. Chem. 1997, 62, 4539-4540, of record).
Chen and Holland teach as set forth above.
Chen does not teach that formation of formula A is carried out using an oxidizing agent, and Chen does not purify formula A using distillation.
Li teaches that isothiocyanates are made by reacting hydrogen peroxide with a mixture of triethylamine and carbon disulfide in THF.  See page 4539, Table 1.  To a solution of amine in base in THF was added carbon disulfide with ice cooling.  Purification is carried out by distillation See page 4539, Experimental section.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the method proposed above, and to include hydrogen peroxide in the synthesis of formula A.  The skilled artisan would include hydrogen peroxide because it is an effective procedure for preparing isothiocyanates from amines, as taught by Li.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the above proposed process wherein Chen’s formula A was purified by distillation.  Chen teaches purification by column chromatography, but Li teaches that an alternative method for purifying the same compound is distillation.  Simple substitution of one purification method for another would result in the claimed invention, and both purification procedures are recognized in the prior art.

Conclusion
Claims 2-12, 14-16, 18, and 20 are rejected.  Claims 13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623